EXHIBIT 10.4


Form of Non-Employee Director Deferred RSU Award Agreement
2019 Equity Incentive Plan


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
AVAYA HOLDINGS CORP.
2019 EQUITY INCENTIVE PLAN


* * * * *


Participant: [Participant Name]   


Grant Date: [Grant Date ]   


Grant Number: [Client Grant ID]  


Number of Restricted Stock Units (“RSUs”) Granted: [RSUs Granted] 


* * * * *


        This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as
of the Grant Date specified above, is entered into by and between Avaya Holdings
Corp., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Avaya Holdings Corp. 2019 Equity
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the Participant an Other Stock-Based Award in the form of
the RSUs provided herein, each of which represents the right to receive one
share of Common Stock on the Settlement Date (as defined below), subject to the
terms and conditions contained herein and in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time, unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content and agrees to be bound thereby and hereby. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.




--------------------------------------------------------------------------------



2.Grant of RSUs. The Company hereby grants to the Participant, as of the Grant
Date specified above, the number of RSUs specified above, subject to adjustment
as provided for in the Plan, on the terms and conditions set forth in this
Agreement and otherwise provided for in the Plan. Except as otherwise provided
by the Plan, the Participant agrees and understands that nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Common Stock underlying the RSUs, except as otherwise specifically provided
for in the Plan or this Agreement. The RSUs shall be credited to a separate
book-entry account maintained for the Participant on the books of the Company.
The Participant’s interest in the book-entry account shall be that of a general,
unsecured creditor of the Company.
3.Vesting. The RSUs subject to this Award shall vest immediately upon grant.
4.Delivery of Shares. Within sixty (60) days following the first to occur among
(a) the Participant’s Termination of Directorship (provided that such
termination also constitutes a “separation from service” for purposes of Section
409A of the Code), (b) the consummation of a Change in Control (provided that
such Change in Control also constitutes a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code), and (c)
the third anniversary of the grant date (as applicable, the “Settlement Date”),
the Participant shall receive the number of shares of Common Stock that
corresponds to the number of RSUs that are vested RSUs as of the Settlement Date
(“Vested RSUs”), and such Vested RSUs shall be cancelled upon receipt of the
shares of Common Stock.
5.Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein.
6.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof. Any suit, action or proceeding with respect to this
Agreement shall be governed by Section 13.11 of the Plan.
7.Tax Liability; Section 409A of the Code.
(a)The Participant agrees and acknowledges that the Company has no withholding
obligation with respect to the Participant, and accordingly, the Participant is
solely responsible and liable for any and all income tax, social insurance,
payroll tax, or other tax-related withholding (“Tax-Related Items”), and the
Company (i) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or settlement of
the RSUs or the subsequent sale of any shares and (ii) does not commit to
structure the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.
2




--------------------------------------------------------------------------------



(b)The intent of the parties is that the RSUs granted hereunder comply with
Section 409A of the Code, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. However, in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Participant by Section 409A of the Code or
damages for failing to comply with Section 409A of the Code.
(c)As noted above, a termination of service shall not be deemed to have occurred
for purposes of this Agreement unless such termination is also a “separation
from service” within the meaning of Section 409A of the Code, and for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of service” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if the Participant
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then the delivery
of shares of Common Stock in respect of the Vested RSUs pursuant to Section 4
shall not occur until the date which is the earlier of (i) the expiration of the
six (6)-month period measured from the date of such “separation from service” of
the Participant, and (ii) the date of the Participant’s death, to the extent
required under Section 409A of the Code. Upon the expiration of the foregoing
delay period, the Company shall deliver all shares of Common Stock delayed
pursuant to this Section 7(c) at the same time.
(d)Whenever this Agreement specifies a settlement period with reference to a
number of days, the actual settlement date within the specified period shall be
within the sole discretion of the Company.
(e)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any settlement in shares of Common Stock under this Agreement that
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code be subject to offset by any other amount unless otherwise permitted by
Section 409A of the Code.
8.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of Common Stock
acquired pursuant to this Agreement in the possession of the Participant in
order to carry out the provisions of this Section 8.
9.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 9.
3




--------------------------------------------------------------------------------



(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 shall not be available unless (A) a public trading
market then exists for the Common Stock, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of Common Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
10.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. The Company shall give written notice to the Participant
of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.
11.Notices; Electronic Delivery and Acceptance. Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company. Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
RSUs awarded under the Plan or future RSUs that may be awarded under the Plan by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. By accepting this RSU Award, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
12.No Right to Service. Any questions as to whether and when there has been a
Termination of Directorship and the cause of such Termination of Directorship
shall be determined in the sole discretion of the Committee. Nothing in this
Agreement shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s service at any
time, for any reason and with or without Cause.
13.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan), to the extent permitted by applicable law. This
authorization and consent is freely given by the Participant.
4




--------------------------------------------------------------------------------



14.Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
15.Binding Agreement. This Agreement shall inure to the benefit of, be binding
upon, and be enforceable by the Company and its successors and assigns.
16.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
19.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
20.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary
compensation, and shall not be considered as part of such compensation in the
event of termination or resignation.
21.Acceptance of Agreement. Notwithstanding anything herein to the contrary, in
order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the
5




--------------------------------------------------------------------------------



“Final Acceptance Date”). If the Participant’s acceptance of this Agreement does
not occur by the Final Acceptance Date, then the entire Award will be forfeited
and cancelled without any consideration therefor, except as otherwise determined
in the Committee’s sole and absolute discretion.
22.No Waiver. No waiver or non-action by either party hereto with respect to any
breach by the other party of any provision of this Agreement shall be deemed or
construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.
23.No Rights as a Stockholder. The Participant’s interest in the RSUs shall not
entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the shares of
Common Stock unless and until such shares have been issued to the Participant in
accordance with Section 4.
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].


AVAYA HOLDINGS CORP.






By:      


Name:      


Title:      






PARTICIPANT


[To be executed electronically.]








6


